Case 2:17-cv-00331-JAW Document 48 Filed 12/02/20 Page 1 of 2                        PageID #: 526




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE


STEPHANIE KOUREMBANAS et al., on                        )
behalf of themselves and others similarly               )
situated,                                               )
                                                        )
                          Plaintiffs                    )
                                                        )     Case No. 2:17-CV-0331-JAW
v.                                                      )
                                                        )
INTERCOAST COLLEGES et al,                              )
                                                        )
                          Defendant                     )

                                       JOINT STATUS REPORT

            The parties submitted a Joint Status Report on June 1, 2020 describing their agreement to

suspend applicable limitations periods through a Tolling Agreement and their efforts to discuss

mediation in lieu of compelled arbitration. The parties hereby report that a total of 50 arbitration

petitions, including one each for the named plaintiffs in the above-captioned action, have been

filed with the American Arbitration Association (“AAA”). The parties are in the process of

working with AAA to develop a procedural mechanism for moving the arbitration proceedings

forward as efficiently as possible.


            Dated: December 2, 2020              /s/ James B. Haddow
                                                 James B. Haddow, Esquire
                                                 PETRUCCELLI, MARTIN & HADDOW, LLP
                                                 2 Monument Square, Suite 900
                                                 P.O. Box 17555
                                                 Portland, ME 04112-8555
                                                 (207) 775-0200
                                                 jhaddow@pmhlegal.com

                                                 /s/ Richard L. O’Meara
                                                 Richard L. O’Meara, Esquire
                                                 MURRAY, PLUMB & MURRAY
                                                 75 Pearl Street, P.O. Box 9785

{40823.1}                                           1
Case 2:17-cv-00331-JAW Document 48 Filed 12/02/20 Page 2 of 2                    PageID #: 527




                                             Portland, ME 04104-5085
                                             (207) 773-5651
                                             E-mail: romeara@mpmlaw.com

                                             /s/ James Clifford
                                             James Clifford, Esquire
                                             CLIFFORD & CLIFFORD
                                             Post Road Center
                                             62 Portland Rd. Suite 37
                                             Kennebunk, ME 04043
                                             (207) 985-3200
                                             Email: james@cliffordclifford.com

                                             /s/ Andrew P. Cotter
                                             Andrew P. Cotter, Esquire
                                             CLIFFORD & CLIFFORD
                                             Post Road Center
                                             62 Portland Rd. Suite 37
                                             Kennebunk, ME 04043
                                             (207) 985-3200
                                             Email: andrew@cliffordclifford.com


                                CERTIFICATE OF SERVICE

        I, James B. Haddow, do hereby certify that on this 2nd day of December 2020, I filed the
above Joint Status Report with the Clerk of Court using the CM/ECF system, which will send
electronic notification of such filing to all counsel of record.


                                             /s/ James B. Haddow
                                             James B. Haddow, Esq.




{40823.1}                                       2
